Whitfield, J.,

Concurring.

It required both the placing of the wire by the electric company and the running of the train thereunder by the railroad company to cause the injury as alleged, each acting with full notice or qnowledge of the other’s conduct; therefore if liability exists as to both, it is joint and several. Each party is liable if at all for the entire injury. The release given by the injured person to the electric company is under seal and it is expressly executed for a consideration of $1,250.00 “in full compromise, payment, discharge, accord and satisfaction of and from any and all claims and damages * * for or on account of any and all damages, injury, expense or loss of whatsoever kind * * by reason of” an injury alleged to be “divers and sundry wounds, bruises and sprains, and dislocations, and injury to plaintiff’s eye.” The release under seal fur-their states that the electric company and its employees “in consideration of said sum of money, are forever released, acquitted and discharged of and from any and all such claims and demands whether now. in suit or otherwise.” The settlement with and release of the electric company was apparently made upon considerations relating to the existence of a common liability and to the extent of the injury. There is no suggestion of unfair dealing, or that the stated consideration for the release under seal was not in fact paid. The essential purpose of the instrument as clearly expressed was a release upon “full *275satisfaction.” as to one of the joint tortfeasors. It cannot be regarded as a mere covenant not to sue. The electric company was liable if at all for all the damages sustained. The intrument does not purport to evidence a partial sat isfaction, but a “full satisfaction” for the injury sustained “by or through said Pensacola Electric Company, its employees, officers or agents,” when the electric company was liable if at all for all the injury caused by the joint tort. The reservation contained in the instrument is re: pugnant to the “full satisfaction” acknowledged under seal for the very substantial consideration paid. The damages, if any, recoverable in an action at law for the injury, are not liquidated or capable of ascertainment by any prescribed or definite rule or method of computátion — the amount, if any, depends upon the discretionary estimates and opinions of a jury to be approved by the courts as may be provided by law. It cannot be determined with any degree of certainty in advance of a legal adjudication what amount of damages, if any, is recoverable. If both are liable, it does not appear that there can be in fact an apportionment of responsibility for the injury or any reliable and just basis, or that any just apportionment has been made or attempted with or without the assent or participation or knowledge of the party not released. It does not appear from the pleadings that the railroad company has by waiver or estoppel lost its legal defenses growing out of the release or otherwise, or that because of contributory negligence or other matter the $1250.00 for which the release under seal was given “in full * satisfaction,” may not be regarded as a fair and just compensation for the injury alleged, to-wit, “divers and sundry wounds, bruises and sprains, and dislocations and injury to plaintiff’s eye.” Under these circumstances the common law rule in force in this State and not affect*276ed by statute, that au effective release under seal, of one joint tortfeasor, executed for a substantial consideration in full satisfaction for the injury sustained, releases all who' are jointly liable, can not fairly be regarded as waived or rendered inapplicable here, by the repugnant reservation against the railroad company contained in the release under seal given for the stated consideration to the electric company, in which release containing the attempted reservation the railroad company apparently had no part. The law requires only one full satisfaction for a single injury. Where full satisfaction has been received from one joint tort feasor it inures to release all who are liable for the joint tort.
If an action had been brought against the electric company alone for the injury, and a judgment for $1250.00 obtained and satisfied in such action, it would have barred another action against either or both of the joint tort feasors. A technical re1 ease under seal executed by the injured person to the electric company for a consideration of $1250.00 agreed on and paid in “full satisfaction” for the injury on the part of the electric company has in law the same effect in barring an action as a judgment against the electric company would have. The reservation against the railroad company contained in the instrument is repugnant to the acknowledgment of “full satisfaction” from the electric company, and the release executed to the electric company under seal for the agreed consideration in “full satisfaction” operates in law to release the other joint tort feasor from further liability; and such release is a bar to an action against the railroad company for the same injury.
Though the remedy against the railroad company be afforded by the Federal law, and the remedy against the electric company be afforded by the State law, each one of *277tbe joint tort feasors is liable if at all for the entire injury ; and as the law requires only one full satisfaction for the injury, the release under seal executed upon full satisfaction received from the electric company operates in law to relieve the railroad company.